MEMORANDUM **
Patrick Okoegwale appeals pro se the district court’s Fed.R.Civ.P. 12(b)(6) dismissal of his action under the Americans with Disabilities Act, 42 U.S.C. § 12112 (“ADA”), alleging that he was discharged due to his diabetes. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and affirm.
The district court properly dismissed Okoegwale’s ADA claim because he failed to exhaust his administrative remedies before filing this action in district court. See Santa Maria v. Pac. Bell, 202 F.3d 1170, 1176 (9th Cir.2000).
Okoegwale’s remaining contentions lack merit.
Appellee Thompson’s request for attorneys fees and costs is denied without prejudice to filing a separate motion. See Fed. R.App. P. 38; 9th Cir. R. 39-1.6.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.